            Case 3:19-cv-00279-DCG Document 126 Filed 09/01/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

ROBERT MOORE,                                    §
    Plaintiff,                                   §
                                                 §
v.                                               §          EP-19-CV-00279-DCG
                                                 §
U.S. IMMIGRATION AND CUSTOMS                     §
ENFORCEMENT; U.S. CUSTOMS AND                    §
BORDER PROTECTION; AND                           §
U.S. DEPARTMENT OF HEALTH                        §
AND HUMAN SERVICES,                              §
       Defendant.                                §

     DEFENDANT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Defendant, United States Customs and Border Protection (CBP), submits these proposed

Findings of Fact and Conclusions of Law with regards to Plaintiff’s allegations under the Freedom

of Information Act (FOIA).

FINDINGS OF FACT 1

1.      In January 2020, after the CBP FOIA Division deemed Plaintiff’s request CBP-2018-

064544 as overly broad, the parties conferred and narrowed the search parameters of Plaintiff’s

request. The search identified 287 Gigabytes of data containing approximately 520 files of

potentially responsive records.

2.      In February 2021, prior to CBP producing any responsive records to Plaintiff’s FOIA

request CBP-2018-064544, the parties again conferred and refined the search parameters.

3.      After this second refined search, the parties again conferred on refining search terms

further. The parties agreed to refine the search parameters by identifying various positions within




        1
        The Parties have submitted their list of stipulated facts. See ECF No. 125, pp. 4-5.
Defendant incorporates the stipulated facts as if fully set forth herein.
           Case 3:19-cv-00279-DCG Document 126 Filed 09/01/21 Page 2 of 4




CBP’s El Paso Field Office Management Structure that may be custodians of responsive records.

A total of 81 custodians were identified as potentially having responsive records to Plaintiff’s

FOIA request CBP-2018-064544.

CONCLUSIONS OF LAW

1.        The FOIA requires federal agencies to make their records promptly available to any person

who makes a proper request for records. 5 U.S.C. § 552(a)(3)(A).

2.        Defendant CBP is an agency component of the U.S. Department of Homeland Security

(DHS) and a “agency” within the meaning of section 552. 5 U.S.C. § 552(f)(1).

3.        The FOIA seeks “to establish a general philosophy of full agency disclosure unless

information is exempted under clearly delineated statutory language.” N.L.R.B. v. Sears, Roebuck

& Co., 421 U.S. 132, 149 (1975).

4.        Under FOIA Exemption 7(E), an agency can withhold records or information compiled for

law enforcement purposes that would disclose techniques and procedures for law enforcement

investigations or prosecutions, or would disclose guidelines for law enforcement investigations or

prosecutions if such disclosures could reasonably be expected to risk circumvention of the law. 5

U.S.C. § 552(b)(7)(E).

5.        FOIA incorporated those privileges which the government enjoys in pretrial discovery

under relevant statues and case law. See United States v. Weber Aircraft Corp., 465 U.S. 792, 799

(1984).

6.        When the government withholds information from disclosure under FOIA, the agency has

the initial burden of proving whether an exemption applies. See Batton v. Evers, 598 F.3d 169, 175

(5th Cir. 2010). See also Nat’l Parks & Conservation Ass’n v. Kleppe, 547 F.2d 673, 679 n.20

(D.C. Cir. 1976).




                                                  2
          Case 3:19-cv-00279-DCG Document 126 Filed 09/01/21 Page 3 of 4




7.       Agency declarations or testimony are entitled to a presumption of good faith. See U.S.

Dep’t of State v. Ray, 502 U.S. 164, 179 (1991).

8.       The FOIA directs district courts to review de novo any disputes as to whether FOIA

exemptions were properly invoked by an agency. See Avondale Indus., Inc. v. N.L.R.B., 90 F.3d

955, 958 (5th Cir. 1996).

9.       “[A]n agency’s justification for invoking a FOIA exemption is sufficient if it appears

‘logical’ or ‘plausible.’” Media Rsch. Ctr. v. U.S. Dep’t of Just., 818 F. Supp. 2d 131, 137 (D.D.C.

2011) (quoting Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009)).

10.      When “analyzing the affidavits and declarations submitted by the government, the agency

is entitled to a ‘presumption of legitimacy’ unless there is evidence of bad faith in handling the

FOIA request.” Batton, 598 F.3d at 176 (citing Ray, 502 U.S. at 179).

11.      “Where an agency ‘specializes in law enforcement, its decision to invoke exemption 7 is

entitled to deference.’” Barnard v. Dep’t of Homeland Security, 598 F. Supp. 2d 1, 14 (D.D.C.

2009).

         Findings of Fact herein may be considered as Conclusions of Law, if appropriate, and vice

versa.




                                                   3
         Case 3:19-cv-00279-DCG Document 126 Filed 09/01/21 Page 4 of 4




                                                  Respectfully submitted,


                                                  ASHLEY C. HOFF
                                                  UNITED STATES ATTORNEY

                                                  /s/ Manuel Romero
                                                  MANUEL ROMERO
                                                  Assistant United States Attorney
                                                  Texas State Bar No. 24041817
                                                  700 E. San Antonio, Ste. 200
                                                  El Paso, Texas 79901
                                                  Office: (915) 534-6555
                                                  Facsimile: (915) 534-6024
                                                  Email: manuel.romero@usdoj.gov
                                                  Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of September, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will send notification of such filing to
the following: Lynn Coyle and Christopher Benoit, The Law Office of Lynn Coyle, P.L.L.C.,
Attorneys for Plaintiff.

                                                  /s/ Manuel Romero
                                                  MANUEL ROMERO
                                                  Assistant United States Attorney




                                                 4
